DETAILED ACTION

Acknowledgments

The present application is being examined under the pre-AIA  first to invent provisions.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the amendment and response filed on 03/30/2022.
Claims 1, 12, and 16  have been amended.
Claims 2 and 3  have been canceled.
Claims 1 and 4-20 are currently pending and have been examined.

















Information Disclosure Statement

The Information Disclosure Statement filed on 04/21/2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Response to Arguments

Applicant’s arguments received 03/30/2022 with respect to the prior art rejections have been considered but are moot in view of the new ground(s) of rejection. 

The Examiner recognizes that “[a]arguments made during the prosecution of a patent application are given the same weight as claim amendments.”  Elkay Mfg. Co. v. Ebco Mfg. Co., 192 F.3d 979, 977, 52 USPQ2d 1109, 1113 (Fed. Cir. 1999).






Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Claims 1, 6-12, 14, 16, and 19-20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Floyd et al. (USPGP 2021/0312558 A1),hereinafter FLOYD, in view of Penilla et al. (USPGP 2017/0197617 A1), hereinafter PENILLA, and further in view of DeLizio (USPGP 2018/0202822 A1), hereinafter DELIZIO.
Claims 1, 12, 16:
FLOYD as shown below discloses the following limitations:
a computing device to transmit data from a vehicle provisioned with a plurality of hardware computing resources to a decentralized entity; (see at least FIG 1 B…computing device 103 transmits data from vehicle 105 to server 115)
apply a hash function to the custom data selection; (see at least [0026] ..” In an application of distributed ledgers, each new block may be cryptographically linked to the previous block in order to form a "blockchain." More particularly, to create a new block, each transaction within a block may be assigned a hash value“).
verify that the custom data selection fulfills the conditional request of the decentralized entity;(see at least FIG. 4 and [0081, 0882] regarding verification where the electronic device which plays a role in requesting and sending data verifies what it receives).
transmit the custom data selection to the decentralized entity; (see at least FIG 1B. [0038, 0126, 0040] regarding transmission of data) 
transmit a reward to the vehicle from the decentralized entity in response to the custom data selection having fulfilled the conditional request. (see at least FIG. 3 and [0069] “the enforcement server 315 may determine that a portion of the plurality of autonomous vehicles 305 participated in finding the verified solution to the cryptographic puzzle. To encourage participation in finding the solution, the enforcement server 315 [decentralized entity] may credit a respective account associated with each autonomous vehicle (and/or operator thereof) that participated in finding the verified solution with a currency. … the currency may be reward points. … the currency may be a cryptocurrency”).
FLOYD does not specifically disclose:
receive the custom data selection from the vehicle in response to the conditional request; 
However, PENILLA, in at least paragraph [0290] discloses, “…one or more servers of a cloud system can execute methods, which enable sending of data to connected objects (e.g., connected vehicles and/or other connected objects), and receiving data from connected objects (e.g., connected vehicles and/or other connected objects). The server or servers of a cloud system that may provide cloud services, may receive one or more geo-locations of a vehicle over time. This geo-location data may be used to identify the location of the vehicles and the movement of the vehicles around various areas traversed. In some embodiments, sensor data of the vehicle may be used“…reads on the servers making the requests for the vehicle data so that they can perform the above functions).  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of FLOYD with the technique of PENILLA because, “Vehicles, such as motorized vehicles and electric vehicles have been around for some time. Vehicles provide a way that enable humans to drive from place to place. In today's world, vehicles have become an indispensable mode of transportation, and provide the freedom to travel at any time of day and for various distances. Vehicles can be publically operated or can be privately owned. Humans most commonly operate vehicles, no matter the type, whether electric or combustion engine based. In recent years, technology has been advancing to allow for better wireless interfacing and networking with vehicles.” (PENILLA: paragraph 0005).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
The combination of FLOYD/PENILLA does not specifically disclose receive, from the vehicle, an agreement by the vehicle to a conditional request for the vehicle to subsequently provide a custom data selection, wherein the conditional request is part of a smart contract to request an exchange of the custom data selection in exchange for a reward.  DELIZIO, however, in at least Figures 5 and 6 as well as associated and related text does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of FLOYD/PENILLA with the technique of DELIZIO because, “Vehicles, such as motorized vehicles and electric vehicles have been around for some time. Vehicles provide a way that enable humans to drive from place to place. In today's world, vehicles have become an indispensable mode of transportation, and provide the freedom to travel at any time of day and for various distances. Vehicles can be publicly operated or can be privately owned. Humans most commonly operate vehicles, no matter the type, whether electric or combustion engine based. In recent years, technology has been advancing to allow for better wireless interfacing and networking with vehicles.” (PENILLA: paragraph 0005).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 6:
The combination of FLOYD/PENILLA/DELIZIO discloses the limitations as shown in the rejections above.  PENILLA further discloses the conditional request for the particular data set includes conditions related to a geographical location and the particular data set requested includes data related to biometric sensors included in the vehicle.  See at least [0341] which discusses uses of sensors in the vehicle and machine learning where biometric data patterns, geolocation information etc. is used to select particular types of data that may be useful for the user based on the machine learning or prediction; [0290] …”one or more servers of a cloud system can execute methods, which enable sending of data to connected objects (e.g., connected vehicles and/or other connected objects), and receiving data from connected objects (e.g., connected vehicles and/or other connected objects). The server or servers of a cloud system that may provide cloud services, may receive one or more geo-locations of a vehicle over time. This geo-location data may be used to identify the location of the vehicles and the movement of the vehicles around various areas traversed. In some embodiments, sensor data of the vehicle may be used“…reads on the servers making the requests for the vehicle data so that they can perform the above functions).  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of FLOYD with the technique of PENILLA because, “Vehicles, such as motorized vehicles and electric vehicles have been around for some time. Vehicles provide a way that enable humans to drive from place to place. In today's world, vehicles have become an indispensable mode of transportation, and provide the freedom to travel at any time of day and for various distances. Vehicles can be publicly operated or can be privately owned. Humans most commonly operate vehicles, no matter the type, whether electric or combustion engine based. In recent years, technology has been advancing to allow for better wireless interfacing and networking with vehicles.” (PENILLA: paragraph 0005).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 7:
The combination of FLOYD/PENILLA/DELIZIO discloses the limitations as shown in the rejections above.  FLOYD further discloses the conditional request for the particular data set includes conditions related to a geographical location and the particular data set requested includes data related to environmental conditions. See at least  [0045] which discusses location and weather [environmental] information).

Claim 8:
The combination of FLOYD/PENILLA/DELIZIO discloses the limitations as shown in the rejections above.  FLOYD further discloses the conditional request for the particular data set includes conditions related to a geographical location and the particular data set requested includes data related to an operation of multiple electronics control unit (ECUs) of the vehicle, while the vehicle is within the geographical location.  See at least [0038] “an "operator" may include a person that provides navigational input to the autonomous vehicle and/or a person located within the vehicle at a location wherein the person is capable of engaging manual control should the need and/or desire arise. As illustrated on the autonomous vehicle 105a, the autonomous vehicle 105a may include one or more sensors 101a-b that monitor the operational status of the autonomous vehicle 105a. The sensors 101 may include, for example, a pressure sensor, a gyroscope, an accelerometer [performance], an odometer [operation], a vibration sensor, a microphone, an image sensor, a temperature sensor [operation], and/or a radar or LIDAR sensor. Some of the sensors 101 may be included in the autonomous vehicle 105a by a manufacturer of the vehicle 105a and others of the sensors 101 may be retrofitted onto the vehicle 105a at some point after manufacture. For example, a fleet manager may retrofit the vehicle 105a with a particular type of sensor that relates to a smart contact“).

Claim 9:
The combination of FLOYD/PENILLA/DELIZIO discloses the limitations as shown in the rejections above.  FLOYD further discloses the conditional request for the particular data set includes conditions related to a geographical location and the particular data set requested includes data related to a performance of multiple electronics control units (ECUs) of the vehicle, while the vehicle is within the geographical location.  See at least [0038] “an "operator" may include a person that provides navigational input to the autonomous vehicle and/or a person located within the vehicle at a location wherein the person is capable of engaging manual control should the need and/or desire arise. As illustrated on the autonomous vehicle 105a, the autonomous vehicle 105a may include one or more sensors 101a-b that monitor the operational status of the autonomous vehicle 105a. The sensors 101 may include, for example, a pressure sensor, a gyroscope, an accelerometer, an odometer, a vibration sensor, a microphone, an image sensor, a temperature sensor, and/or a radar or LIDAR sensor. Some of the sensors 101 may be included in the autonomous vehicle 105a by a manufacturer of the vehicle 105a and others of the sensors 101 may be retrofitted onto the vehicle 105a at some point after manufacture. For example, a fleet manager may retrofit the vehicle 105a with a particular type of sensor that relates to a smart contact“).

Claim 10:
The combination of FLOYD/PENILLA/DELIZIO discloses the limitations as shown in the rejections above.  FLOYD further discloses the verification that the custom data selection fulfills the conditional request of the decentralized entity and the transmission of the reward to the vehicle is stored as a transaction as an immutable record in a blockchain included in the decentralized entity. See at least  [0026, 0027] which discusses the hash values being immutable, i.e inability to modify past transactions [storing]).

Claim 11:
The combination of FLOYD/PENILLA/DELIZIO discloses the limitations as shown in the rejections above.  FLOYD further discloses a portion of the custom data selection is stored with the hash function and the transaction in the immutable record in the blockchain in the decentralized entity.  See at least [0026, 0027] which discusses the hash values being immutable, i.e inability to modify past transactions [storing]).

Claim 14:
The combination of FLOYD/PENILLA/DELIZIO discloses the limitations as shown in the rejections above.  FLOYD further discloses the vehicle monitors the decentralized entity for available smart contracts.  See at least FIG 1B. [0038, 0126, 0040]. Server 115 [decentralized entity] receives custom data from the vehicle 105 based on requests from device 103 and via ledger 145 and manages smart contracts).

Claim 19:
The combination of FLOYD/PENILLA/DELIZIO discloses the limitations as shown in the rejections above.  FLOYD further discloses the particular data set requested by the decentralized entity is related to telematics corresponding to a particular geographical area.  See at least [0038] and FIG. 1…“an "operator" may include a person that provides navigational input to the autonomous vehicle and/or a person located within the vehicle at a location wherein the person is capable of engaging manual control should the need and/or desire arise. As illustrated on the autonomous vehicle 105a, the autonomous vehicle 105a may include one or more sensors 101a-b that monitor the operational status of the autonomous vehicle 105a. The sensors 101 may include, for example, a pressure sensor, a gyroscope, an accelerometer, an odometer, a vibration sensor, a microphone, an image sensor, a temperature sensor, and/or a radar or LIDAR sensor. Some of the sensors 101 may be included in the autonomous vehicle 105a by a manufacturer of the vehicle 105a and others of the sensors 101 may be retrofitted onto the vehicle 105a at some point after manufacture. For example, a fleet manager may retrofit the vehicle 105a with a particular type of sensor that relates to a smart contact“).

Claim 20:
The combination of FLOYD/PENILLA/DELIZIO discloses the limitations as shown in the rejections above.  PENILLA further discloses the particular data set requested by the decentralized entity is related to biometric sensor data collected while the vehicle is in a geographical area, and the reward is information about entities existing within the geographical area. See at least [0341] which discusses uses of sensors in the vehicle and machine learning where biometric data patterns, geolocation information etc. is used to select particular types of data that may be useful for the user based on the machine learning or prediction). In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of FLOYD with the technique of PENILLA because, “Vehicles, such as motorized vehicles and electric vehicles have been around for some time. Vehicles provide a way that enable humans to drive from place to place. In today's world, vehicles have become an indispensable mode of transportation, and provide the freedom to travel at any time of day and for various distances. Vehicles can be publicly operated or can be privately owned. Humans most commonly operate vehicles, no matter the type, whether electric or combustion engine based. In recent years, technology has been advancing to allow for better wireless interfacing and networking with vehicles.” (PENILLA: paragraph 0005).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).





















Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over FLOYD/PENILLA/DELIZIO, and further in view of Bennett (USPGP 2014/0087760 A1), hereinafter BENNETT. 
Claim 4:
The combination of FLOYD/PENILLA/DELIZIO discloses the limitations as shown in the rejections above. 
BENNETT further discloses the conditional request for the particular data set includes conditions related to a global positioning system (GPS) fence and the particular data set requested includes data from an electronics control unit (ECU) of the vehicle when the vehicle is within the GPS fence.  See at least [0053] .. a trigger event can be the coming into proximity of a particular place of business, or other type of establishment, or place, based on geofences programmed into the device coupled with, or proximate to, the vehicle. Also, if the vehicle is equipped with an RFID initiator that energizes an RFID device embedded into a parking lot space proximate, or relatively near a place as compared to other nearby parking places, the telematics device, or similar, of the car can retrieve information broadcast from, or otherwise disseminated from, the embedded RFID device. The telematics device may then assemble the information, which could include location information such a GPS coordinates, or information identifying the vendor operating the proximate place of business).  The combination of FLOYD/PENILLA/DELIZIO discloses the limitations as shown in the rejections above.  BENNETT further discloses the particular data set requested by the decentralized entity is related to biometric sensor data collected while the vehicle is in a geographical area, and the reward is information about entities existing within the geographical area. See at least [0341] which discusses uses of sensors in the vehicle and machine learning where biometric data patterns, geolocation information etc. is used to select particular types of data that may be useful for the user based on the machine learning or prediction). In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of FLOYD/PENILLA/DELIZIO with the technique of BENNETT because, “Location-Based Merchandising, also referred to as Geo Marketing, Proximity Marketing, Location-Based Marketing, or lo-so apps are becoming widespread especially when combined with social media applications. Generally, people use lo-so apps on their phones to "check in" whenever they go places. Global Positioning Satellite systems ("GPS") locate, the users and determine what "venue" they might be near, giving them options to select a location or create a new listing. These "check ins" allow friends to know the whereabouts of a user, or where they frequently go. Some services allow users to leave location-based tips for friends to discover later, and several involve social competitions, or the ability to unlock digital badges, stickers, and prizes. Businesses can announce specials or promotions through these applications so that when users "check in" they receive notifications of nearby deals or promotions..” (BENNETT: paragraph 0005).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).















Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over FLOYD/PENILLA/DELIZIO, and further in view of Ricci (USPGP 2014/0309885 A1), hereinafter RICCI. 
Claim 5:
The combination of FLOYD/PENILLA/DELIZIO discloses the limitations as shown in the rejections above.
RICCI further discloses the conditional request for the particular data set includes conditions related to a time period and the particular data set requested includes data related to diagnostic services for an electronics control unit (ECU) of the vehicle.  See at least [0237,0238] which discusses sensors [ECUs] collecting temperature data [diagnostic data] over a period of time [0237]. In Fig 2, the diagnostic communication module 256 receives the diagnostic signal data such a sensor data that pertain to the vehicle’s component health and such data can be presented to third parties, the vehicle occupant, the service provider etc. [0238]).  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of FLOYD/PENILLA/DELIZIO with the technique of BENNETT because each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).






Claim 13:
The combination of FLOYD/PENILLA/DELIZIO discloses the limitations as shown in the rejections above.
RICCI further discloses the custom data selection is a stream of data from an electronics control unit (ECU) of the vehicle during a period of time.  See at least [0237,0238] which discusses sensors [ECUs] collecting temperature data [diagnostic data] over a period of time [0237]. In Fig 2, the diagnostic communication module 256 receives the diagnostic signal data such a sensor data that pertain to the vehicle’s component health and such data can be presented to third parties, the vehicle occupant, the service provider etc. [0238]).  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of FLOYD/PENILLA/DELIZIO with the technique of BENNETT because each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).










Claims 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over FLOYD/PENILLA/DELIZIO, and further in view of Zachary (USPGP 2018/0342036A1), hereinafter ZACHARY. 

Claim 15:
The combination of FLOYD/PENILLA/DELIZIO discloses the limitations as shown in the rejections above.
ZACHARY further discloses the custom data selection is stored on a profile corresponding to the vehicle in the decentralized entity.  See at least [0098] via “events indirectly related may include advertisements based on vehicle use or location or even passenger profile information which can be added as or inserted with the blockchain entries. Users pursuant to the blockchain exchange contract may have options to select the types of advertising or not select any advertising. In alternate embodiments, users may provide sensor or other types of data to the blockchain exchange intermittently or continuously in exchange, in instances, for waivers of subscription fees or more individual services and promotions. In other words, by permitting and agreements agreed to by the participants are variety of service, advertising and monetary models can be developed in conjunction with the blockchain entries“).  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of FLOYD/PENILLA/DELIZIO with the technique of ZACHARY because, “Current systems may not always provide adequate solutions for a secure, robust and data distribution and interoperable exchange between participants and data providers. Accordingly, it is desirable to provide systems and methods which address these shortcomings. Furthermore, other desirable features and characteristics of the present invention will become apparent from the subsequent detailed description of the invention and the appended claims, taken in conjunction with the accompanying drawings and this background of the invention.” (ZACHARY: paragraph 0012).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 17:
The combination of FLOYD/PENILLA/DELIZIO discloses the limitations as shown in the rejections above.
ZACHARY further discloses determining, via a profile of the vehicle displayed on an application presented on a mobile device, that the conditional request from the decentralized entity is a conditional request from a data buyer.  See at least [0098] via “events indirectly related may include advertisements based on vehicle use or location or even passenger profile information which can be added as or inserted with the blockchain entries. Users pursuant to the blockchain exchange contract may have options to select the types of advertising or not select any advertising. In alternate embodiments, users may provide sensor or other types of data to the blockchain exchange intermittently or continuously in exchange, in instances, for waivers of subscription fees or more individual services and promotions. In other words, by permitting and agreements agreed to by the participants are variety of service, advertising and monetary models can be developed in conjunction with the blockchain entries “ [0031] mobile apps). In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of FLOYD/PENILLA/DELIZIO with the technique of ZACHARY because, “Current systems may not always provide adequate solutions for a secure, robust and data distribution and interoperable exchange between participants and data providers. Accordingly, it is desirable to provide systems and methods which address these shortcomings. Furthermore, other desirable features and characteristics of the present invention will become apparent from the subsequent detailed description of the invention and the appended claims, taken in conjunction with the accompanying drawings and this background of the invention.” (ZACHARY: paragraph 0012).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 18:
The combination of FLOYD/PENILLA/DELIZIO discloses the limitations as shown in the rejections above.
ZACHARY further discloses the reward is one of information relating to the environment where the vehicle is located, a warning, an advisory, or combinations thereof.  See at least [0098] which discusses various temporal event warning situations, and promotions and monetary models for the blockchain entries of such data via “the events 427 which are generally temporal events that are subject to change in instances for the better or for the worse and may include traffic collisions, road works, traffic jams or slow moving traffic, and road damage such as potholes. It is contemplated that the events include a plethora of events related directly or indirectly related to the use of the autonomous or non-autonomous vehicle. For example, events indirectly related may include advertisements based on vehicle use or location or even passenger profile information which can be added as or inserted with the blockchain entries. Users pursuant to the blockchain exchange contract may have options to select the types of advertising or not select any advertising. In alternate embodiments, users may provide sensor or other types of data to the blockchain exchange intermittently or continuously in exchange, in instances, for waivers of subscription fees or more individual services and promotions. In other words, by permitting and agreements agreed to by the participants are variety of service, advertising and monetary models can be developed in conjunction with the blockchain entries”).  Therefore, from the teaching of Zachary, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicular system of Floyd in view of Penilla to include the above claim elements as taught by Zachary in order to provide rewards based on key environmental data.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of FLOYD/PENILLA/DELIZIO with the technique of ZACHARY because, “Current systems may not always provide adequate solutions for a secure, robust and data distribution and interoperable exchange between participants and data providers. Accordingly, it is desirable to provide systems and methods which address these shortcomings. Furthermore, other desirable features and characteristics of the present invention will become apparent from the subsequent detailed description of the invention and the appended claims, taken in conjunction with the accompanying drawings and this background of the invention.” (ZACHARY: paragraph 0012).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).













Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.







CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
Tenere.com.  “AUTONOMOUS VEHICLES ARE DRIVING INVESTMENT IN FIBER, EDGE, AND 5G.”  (15 June 2017).  Retrieved online 05/12/2022.  https://www.tenere.com/custom-autonomous-transportation-edge-infrastructure
Bailey Reutzel. “How Blockchain Tech Could Move Self-Driving Cars Into the Fast Lane.” (May 25, 2017).  Retrieved online 05/12/2022. https://www.coindesk.com/markets/2017/05/25/how-blockchain-tech-could-move-self-driving-cars-into-the-fast-lane/
Rodney Brooks.  “Edge Cases For Self Driving Cars.” (JUNE 17, 2017).  Retrieved online 05/12/2022.  https://rodneybrooks.com/edge-cases-for-self-driving-cars/

Foreign Art:
MAIM ENRICO. “METHODS AND SYSTEMS FOR EXECUTING SMART CONTRACTS IN SECURE ENVIRONMENTS.” (WO 2018/131004 A3)
HUNTER EDWARD. “MODIFICATION OF IN-EXECUTION SMART CONTRACT PROGRAMS.” (WO 2021/046552 A1)









Applicant’s amendment filed on 03/30/2022 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).




Any response to this action should be mailed to:
Commissioner for Patents
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)